--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
SUBSCRIPTION AGREEMENT


This SUBSCRIPTION AGREEMENT ("Agreement") is made and entered into as of the
Subscription Date by and between GulfSlope Energy, Inc., a Delaware corporation
("Company"), and the Purchaser ("Purchaser") identified on the Purchaser Omnibus
Signature Page attached to this Agreement.


Preliminary Statement


The Purchaser desires to purchase and the Company desires to offer and sell to
the Purchaser shares of the Company's common stock, par value $0.001 per share
("Common Stock").


Agreement


The parties, intending to be legally bound, agree as follows:


SECTION 1
SALE OF SHARES


Subject to the terms of the Company’s Confidential Private Placement Memorandum,
dated July 26, 2013 (the "Private Placement Memorandum"), the Purchaser will
purchase from the Company the number of shares of Common Stock set forth on the
Purchaser Omnibus Signature Page attached to this Agreement (such shares, the
"Shares") at a price of U.S. $0.12 per Share in cash (the total price paid for
such Shares, the "Total Purchase Price").  In consideration for the payment of
the Total Purchase Price, the Company will issue and sell the Shares to the
Purchaser.  The Purchaser understands that the Company is under no obligation to
sell any Shares to the Purchaser unless the Company accepts and signs this
Agreement.


SECTION 2
CLOSING; DELIVERY


2.1           Closings.


(a)           The initial closing ("Closing") of the purchase and sale of the
Shares to the Purchaser hereunder shall be held at the Company's offices at 3
Riverway, Ste. 1800, Houston, Texas 77056, on or before August 30, 2013 (such
date, the "Closing Date"), or at such other time and place as determined by the
Company.


(b)           After the Initial Closing, the Company may sell, pursuant to this
Agreement and subject to the terms of the Private Placement Memorandum,
additional Shares to one or more purchasers (the "Additional Purchasers").  Each
Additional Purchaser shall become a party to this Agreement and the Registration
Rights Agreement in the form attached hereto as Exhibit A ("Registration Rights
Agreement").  In the even there are multiple closings, the term “Closing” shall
refer to each such additional closing.


2.2           Delivery.  At each Closing, the Company shall execute and deliver
to Purchaser this Subscription Agreement and the Registration Rights
Agreement.  At each Closing, the Purchaser shall pay the Company the Total
Purchase Price in immediately available funds by wire transfer to the following
account.




 
1

--------------------------------------------------------------------------------

 
At each Closing, the Company shall issue the shares to the Purchaser, and on or
as soon as reasonably practicable after the Closing Date, the Company shall
deliver or cause the delivery to each Purchaser of a stock certificate
representing the Shares purchased by the Purchaser.


SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser represents and warrants to the Company with respect to this
purchase as follows:


3.1           Organization and Standing.  If the Purchaser is not an individual,
the Purchaser is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its organization.


3.2           Power.  The Purchaser has all requisite power and authority to
execute and deliver this Agreement and the Registration Rights Agreement and to
carry out and perform its obligations under the terms of this Agreement and the
Registration Rights Agreement.


3.3           Authorization.  The execution, delivery, and performance of this
Agreement and the Registration Rights Agreement by the Purchaser have been duly
authorized by all requisite action, and this Agreement and the Registration
Rights Agreement constitute legal, valid, and binding obligations of the
Purchaser enforceable against the Purchaser in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, or similar laws
relating to or affecting the enforcement of creditors' rights.


3.4           Consents and Approvals.  The Purchaser need not give any notice
to, make any filing with, or obtain any authorization, consent, or approval (i)
of any person under any instrument, contract or agreement to which the Purchaser
or any of its affiliates is a party or (ii) of any government or governmental
agency in order to execute and deliver this Agreement and the Registration
Rights Agreement, consummate the transactions contemplated hereby and thereby
and perform its obligations hereunder and thereunder.


3.5           Non-Contravention.  None of the execution and the delivery of this
Agreement and the Registration Rights Agreement by the Purchaser, the
consummation of the transactions contemplated hereby and thereby and the
performance by the Purchaser of its obligations hereunder or thereunder will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency or court to which the Purchaser is subject or any
instrument, contract, or agreement to which the Purchaser or any of its
affiliates is a party.


3.6           Purchase for Investment Only.  The Purchaser is purchasing the
Shares for the Purchaser's own account for investment purposes only and not with
a view to, or for resale in connection with, any "distribution" thereof for
purposes of the Securities Act of 1933, as amended ("Act").  By executing this
Agreement, the Purchaser further represents that it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer, or
grant participation to such person or to any third person, with respect to any
of the Shares.  The Purchaser understands that the Shares have not been
registered under the Act or any applicable state securities laws by reason of a
specific exemption therefrom that depends upon, among other things, the bona
fide nature of the Purchaser's investment intent as expressed herein.


3.7           Receipt of Information.  The Purchaser has received and had the
opportunity to review a copy of the Company's Private Placement Memorandum,
including the information set forth under the heading "Risk Factors"
therein.  Additionally, the Purchaser has had an opportunity to review the
Company's filings under the Securities Exchange Act of 1934, as amended
("Exchange Act"), incorporated by reference in the Private Placement
Memorandum.  The Purchaser has received all such information that the Purchaser
deems necessary and appropriate to enable the Purchaser to evaluate the
financial risk inherent in making an investment in the Shares.  The Purchaser
has been afforded the opportunity to ask questions of and receive answers from
duly authorized officers or other representatives of the Company concerning the
business and financial condition of the Company and the terms of the offering of
the Shares.


 
2

--------------------------------------------------------------------------------

 
3.8           Risk of Investment.  The Purchaser realizes that the purchase of
the Shares will be a highly speculative investment.  The Purchaser is able,
without impairing the Purchaser's financial condition, to hold such Shares for
an indefinite period of time and to suffer a complete loss of the Purchaser's
investment.  The Purchaser understands all of the risks related to the purchase
of the Shares.  By virtue of the Purchaser's experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company, the Purchaser is capable of evaluating the merits and risks of
the Purchaser's investment in the Company and has the capacity to protect the
Purchaser's own interests.


3.9           Advisors.  The Purchaser has reviewed with its own tax advisors
the federal, state, and local tax consequences of this investment and the
transactions contemplated by this Agreement.  The Purchaser acknowledges that it
has had the opportunity to review this Agreement and the Registration Rights
Agreement and the transactions contemplated by this Agreement with the
Purchaser's own legal counsel.  The Purchaser is relying solely on its legal
counsel and tax advisors and not on any statements or representations of the
Company or any of the Company's agents for legal or tax advice with respect to
this investment or the transactions contemplated by this Agreement.


3.10           Finder.  The Purchaser is not obligated and will not be obligated
to pay any broker commission, finders' fee or success fee in connection with the
transactions contemplated by this Agreement.


3.11           Restricted Shares.  The Purchaser understands that the Shares
must be held indefinitely unless subsequently registered under the Act or unless
an exemption from registration is otherwise available.  Moreover, the Purchaser
understands that, except as set forth in the Registration Rights Agreement, the
Company is under no obligation to register the Shares.  The Purchaser is aware
of Rule 144 promulgated under the Act that permits limited resales of securities
purchased in a private placement subject to the satisfaction of certain
conditions.  In addition, the Company is a "shell company" as defined under
Section 12b-2 of the Exchange Act, and until such time as it is no longer
considered as a "shell company" in accordance with Rule 144(i), no shareholder
who owns restricted securities of the Company may rely on or utilize the safe
harbor resale exemption provided by Rule 144 of the Act.


3.12           Legend.  It is understood by the Purchaser that each certificate
representing the Shares shall be endorsed with the following legend:


"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES OR
"BLUE SKY LAWS," AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED."


 
3

--------------------------------------------------------------------------------

 
The Company need not register a transfer of Shares unless the conditions
specified in the foregoing legend are satisfied.  The Company may also instruct
its transfer agent not to register the transfer of any of the Shares unless the
conditions specified in the foregoing legend are satisfied.


3.13           Removal of Legend and Transfer Restrictions.  It is understood by
the Purchaser that the legend relating to the Act endorsed on a stock
certificate pursuant to Subsection 3.12 of this Agreement and the stop transfer
instructions with respect to the Shares represented by such certificate shall
not be removed until such Shares are sold pursuant to an effective registration
statement, or the holder of such Shares provides to the Company an opinion of
counsel for such holder of the Shares reasonably satisfactory to the Company or
a no-action letter or interpretive opinion of the staff of the Securities and
Exchange Commission ("SEC") to the effect that a public sale, transfer, or
assignment of such Shares may be made without registration and without
compliance with any restriction such as Rule 144.  Any legend imposed by state
securities laws will be removed if the state agency imposing such legend has
consented to its removal.


3.14           Investor Qualification.  The Purchaser qualifies as an
"accredited investor" as defined in Rule 501(a) of Regulation D under the
Act.  The Purchaser acknowledges that it has completed the Confidential
Prospective Purchaser Questionnaire in the form attached hereto as Exhibit B
("Purchaser Questionnaire").  The Purchaser has truthfully set forth in the
Purchaser Questionnaire the factual basis or reason for qualification as an
"accredited investor" as defined in Rule 501(a) of Regulation D under the Act
and such information remains true and correct as of the date of execution of
this Agreement and the Closing Date.  The Purchaser agrees to furnish any
additional information that the Company deems necessary in order to verify the
answers set forth in the Purchaser Questionnaire.


SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to the Purchaser as follows:


4.1           Organization and Standing.  The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware.  The
Company has the corporate power and authority to own and operate its properties
and assets and to carry on its business as presently conducted and as proposed
to be conducted.  The Company is qualified to do business as a foreign entity in
every jurisdiction in which the failure to be so qualified would have a material
adverse effect on the Company's business as now conducted or as proposed to be
conducted.


4.2           Power.  The Company has the corporate power and authority to
execute and deliver this Agreement and the Registration Rights Agreement, to
sell and issue the Shares hereunder and to perform its obligations under this
Agreement and the Registration Rights Agreement.


4.3           Authorization.  The execution, delivery, and performance of this
Agreement and the Registration Rights Agreement by the Company have been duly
authorized by all requisite corporate action, and this Agreement and the
Registration Rights Agreement constitute legal, valid, and binding obligations
of the Company enforceable against the Company in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, or similar laws
relating to or affecting the enforcement of creditors' rights.


4.4           Consents and Approvals.  The Company need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval (i) of
any person under any instrument, contract or agreement to which the Company or
any of its affiliates is a party or (ii) of any government or governmental
agency in order to execute and deliver this Agreement and the Registration
Rights Agreement, consummate the transactions contemplated hereby and thereby
and perform its obligations hereunder and thereunder, except in the case of
clause (ii) above for the filing of a registration statement with the SEC as
contemplated by the Registration Rights Agreement.


 
4

--------------------------------------------------------------------------------

 
4.5           Non-Contravention.  None of the execution and the delivery of this
Agreement and the Registration Rights Agreement by the Company, the consummation
of the transactions contemplated hereby and thereby and the performance by the
Company of its obligations hereunder or thereunder will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency, or
court to which the Purchaser is subject or any instrument, contract, or
agreement to which the Purchaser or any of its affiliates is a party


4.6           Shares.  The Shares, when issued pursuant to the terms of this
Agreement against receipt of the payment therefor as provided for herein, will
be validly issued, fully paid, and nonassessable, and will be free of any liens
or encumbrances caused or created by the Company; provided, however, that the
Shares shall be subject to restrictions on transfer under state or federal
securities laws as set forth in this Agreement, or otherwise required at the
time a transfer is proposed.


SECTION 5
MISCELLANEOUS


5.1           Survival.  The representations and warranties contained herein
shall survive the execution and delivery of this Agreement and the sale of the
Shares.


5.2           Assignment; Successors and Assigns.  This Agreement may not be
assigned by either party without the prior written consent of the other
party.  This Agreement and all provisions thereof shall be binding upon, inure
to the benefit of, and are enforceable by the parties hereto and their
respective successors and permitted assigns.


5.3           Notices.  All notices, requests, and other communications
hereunder shall be in writing and will be deemed to have been duly given and
received (a) when personally delivered, (b) when sent by facsimile upon
confirmation of receipt, (c) one business day after the day on which the same
has been delivered prepaid to a nationally recognized courier service, or
(d) five business days after the deposit in the United States mail, registered
or certified, return receipt requested, postage prepaid, in each case addressed
to the Company at Three Riverway, Suite 1800, Houston, Texas 77056, Attn: Chief
Executive Officer, with a copy to Brewer & Pritchard, P.C., Three Riverway,
Suite 1800, Houston, Texas 77056, Attn: Thomas C. Pritchard, facsimile number
(713) 209-2921, and as to the Purchaser at the address and facsimile number set
forth below the Purchaser's signature on the Purchaser Omnibus Signature Page
attached to this Agreement.  Any party hereto from time to time may change its
address, facsimile number, or other information for the purpose of notices to
that party by giving notice specifying such change to the other parties
hereto.  The Purchaser and the Company may each agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures reasonably approved by it; provided that approval of such procedures
may be limited to particular notices or communications.


5.4           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas, both
substantive and remedial. Any judicial proceeding brought against either of the
parties to this agreement or any dispute arising out of this Agreement or any
matter related hereto shall be brought in the courts of the State of Texas,
Harris County, or in the United States District Court for the Southern District
of Texas and, by its execution and delivery of this agreement, each party to
this Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.


 
5

--------------------------------------------------------------------------------

 
5.5           Severability.  In the event that any provision of this Agreement
or the application of any provision hereof is declared to be illegal, invalid,
or otherwise unenforceable by a court of competent jurisdiction, the remainder
of this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid, or unenforceable provision unless that provision held
invalid shall substantially impair the benefits of the remaining portions of
this Agreement.


5.6           Headings.  The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction, or effect.


5.7           Counterparts; Omnibus Signature Page.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original instrument and all of which together shall constitute one and the same
instrument.  By Purchaser's execution of the Purchaser Omnibus Signature Page
attached to this Agreement, Purchaser agrees that it shall be deemed to have
executed and be bound by this Agreement and the Registration Rights Agreement
and agrees to comply with the terms and conditions of this Agreement and the
Registration Rights Agreement.


5.8           Entire Agreement.  This Agreement embodies the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to the subject matter hereof.


[Signature page follows]


 
 
 
 
 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
PURCHASER OMNIBUS SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT AND
REGISTRATION RIGHTS AGREEMENT


Purchaser hereby elects to subscribe under the Subscription Agreement to which
this Purchaser Omnibus Signature Page is attached (the "Subscription Agreement")
for a total of ________ Shares for a Purchase Price of $0.12 per share (with a
minimum subscription of $100,000, subject to the Company’s right to accept
subscriptions for less than $100,000).


Subscriber’s signature below constitutes execution of both the Subscription
Agreement and the Registration Rights Agreement (as defined in the Subscription
Agreement).






If the Subscriber is an INDIVIDUAL, and if purchased as JOINT TENANTS, as
TENANTS IN COMMON, or as COMMUNITY PROPERTY:
 
____________________________
______________________________
Print Name(s)
Social Security Number(s)
   
___________________________
______________________________
Signature(s) of Purchaser(s)
Signature
   
____________________________
______________________________
Date
Address
       
If the Subscriber is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:
     
____________________________
______________________________
Name of Partnership,
Federal Taxpayer
Corporation, Limited
Identification Number
Liability Company or Trust
     
By:_________________________
______________________________
Name:
State of Organization
Title:
     
__________________, 2013
 ______________________________
Date
Address

 
 

 
 
7

--------------------------------------------------------------------------------

 
CERTIFICATE OF SIGNATORY


(To be completed if Shares are
being subscribed for by an entity)


I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
deliver the Subscription Agreement and the Registration Rights Agreement.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2013.
 
 

     
_______________________________________
      (Signature)        

 




                                                                                                                                                                                                                                               
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 


GULFSLOPE ENERGY, INC.
SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT






ACCEPTED AND AGREED TO
this ____ day of ________________, 2013


GulfSlope Energy, Inc.




By : _______________________
Name: John N. Seitz
Title: Chief Executive Officer



 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 